 
CONSULTING AGREEMENT


AGREEMENT made this 24th day of February, 2010, by and between Iromad, LLC,
whose address is 641 Lexington Ave., 26 Floor, New York, NY 10022,
(“Consultant"), and Glen Rose Petroleum Corporation, whose principal place of
business is located at 22762 Westheimer Parkway,  Suite 515,  Katy, Texas 77450,
(“Company").


WHEREAS, the Company desires to engage the services of the Consultant to perform
for the Company consulting services as an independent contractor and not as an
employee; and


WHEREAS, Consultant desires to consult with the officers of the Company, and the
administrative staff, and to undertake for the Company consultation as provided
herein;


NOW, THEREFORE, it is agreed as follows:


1.  Term.  The respective duties and obligations of the contracting parties
shall be for a period of thirty six (36) months commencing on the date hereof;
provided that if the Buyer exercises the conversion option provided in Section
13.3 of that certain Purchase and Sale and Participation Agreement dated of even
date herewith by and among Company and UHC Petroleum Corporation, as Seller and
Glen Rose Partners I LLC as Buyer, then after such payment in full, Company may
terminate this agreement upon thirty (30) days notice. Consultant may terminate
this agreement at any time upon thirty (30) days notice.


2.  Consultations.  Consultant shall be available to consult with the officers
of the Company at reasonable times on technical and operational
matters.  Consultant shall not represent the Company, its officers or any other
members of the Company in any transactions or communications nor shall
Consultant make claim to do so.


3.  Liability.  With regard to the services to be performed by the Consultant
pursuant to the terms of this agreement, the Consultant shall not be liable to
the Company, or to anyone who may claim any right due to any relationship with
the Corporation, for any acts or omissions in the performance of services on the
part of the Consultant or on the part of the agents or employees of the
Consultant, except when said acts or omissions of the Consultant are due to
willful misconduct or gross negligence.  The Company shall hold the Consultant
free and harmless from any obligations, costs, claims, judgments, attorneys'
fees, and attachments arising from or growing out of the services rendered to
the Company pursuant to the terms of this agreement or in any way connected with
the rendering of services, except when the same shall arise due to the willful
misconduct or gross negligence of the Consultant and the Consultant is adjudged
to be guilty of willful misconduct or gross negligence by a court of competent
jurisdiction.

 

--------------------------------------------------------------------------------

 


4.  Compensation.  A minimum retainer of Twenty Five Thousand Dollars
($25,000.00) will be paid Consultant monthly in advance by Company, and such
amount shall be the sole compensation under this agreement unless Consultant
performs more than one hundred (100) hours of work for Company in any month.
Upon execution, Company shall pay in advance the retainer for six (6) months, or
$150,000.00.  If the hours expended by Consultant in any month exceed 100 hours,
Consultant shall have the right to limit each future month’s commitment to 100
hours in the absence of an agreement for compensation for such excess work.   In
addition, the Company shall reimburse the Consultant for any reasonable out of
pocket expenses incurred by the Consultant pursuant to the terms of this
agreement.  Invoices for reimbursement for expenses in any month shall be paid
to the Consultant by the tenth (10th) day of the next following month.


5.  Governing Law; Venue; Severability.  This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law.  Any legal action or proceeding
against Guarantor with respect to this Guaranty may be brought in the courts of
the State of New York or of the United States for the Southern District of New
York, and, by execution and delivery of this Guaranty, Guarantor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.  If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect.


6. Notices.    All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder (including without limitation
under Section 1 above) shall be in writing and, unless otherwise specified
herein, shall be (a) personally served, (b) deposited in the mail, registered or
certified, return receipt requested, postage prepaid, (c) delivered by a
reputable overnight courier service with charges prepaid, or (d) transmitted by
hand delivery, telegram, or facsimile, addressed as set forth below or to such
other address as such party shall have specified most recently by written
notice.  Any notice or other communication required or permitted to be given
hereunder shall be deemed effective upon hand delivery or delivery by facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below if delivered on a business day during
normal business hours, or the first business day following such delivery (if
delivered other than on a business day during normal business hours), (ii) on
the first business day following the date deposited with an overnight courier
service with charges prepaid, or (iii) on the fifth business day following the
date of mailing pursuant to subpart (b) above, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be:

 

--------------------------------------------------------------------------------

 


To Company:
22762 Westheimer Parkway

Suite 515
Katy, Texas 77450


Attn: Andrew Taylor-Kimmins, President
Fax: (626) 581-9138


To Consultant: 
641 Lexington Ave

26 Floor
New York, NY 10022 
Fax:    212-207-3452


Any party may change its address by written notice in accordance with this
paragraph.


 7. Miscellaneous.  This agreement may not be assigned by either party without
the prior written consent of the other party. This agreement constitutes the
only agreement between the parties and supersedes any prior understandings or
oral or written agreements between the parties respecting the subject matter of
this agreement.  No waiver, alteration, amendment or modification of any of the
provisions of this agreement shall be binding unless in writing and signed by
Company and Consultant.


IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of
the  24th day of  February, 2010.


Glen Rose Petroleum Corporation


By: 
       
Andrew Taylor-Kimmins, President



"Consultant"
 
 
 

--------------------------------------------------------------------------------

 